Citation Nr: 0527820	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  96-13 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for heart disease.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a seizure disorder, 
claimed as epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to 
November 1956.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1995, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board remanded this case in May 1999 for further 
development and it has returned for appellate decision.


FINDINGS OF FACT

1.  By an April 1990 rating decision, the RO denied the claim 
of service connection for a heart disorder; the veteran did 
not appeal that decision.  

2.  Evidence received since April 1990 is new, is not 
cumulative or redundant, bears directly and substantially on 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim.  

3.  The veteran's current heart disease was not caused by an 
injury or disease during service.

4.  The recent medical evidence of record shows that the 
veteran does not have a diagnosed psychiatric or seizure 
disorder.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision that denied service 
connection for a heart disorder is final; new and material 
evidence has been received and the claim is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).  

2.  Heart disease was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  A seizure disorder was not incurred in active service. 38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.  A psychiatric disorder was not incurred in active 
service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The record shows that a rating decision dated April 1990 
denied the veteran's claim of entitlement to service 
connection for aortic valve disease.  Although the veteran 
was informed of this determination and of his appellate 
rights in August 1990, he did not initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 
20.302, 20.1103.  However, a claim will be reopened if new 
and material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for heart disease was received in September 1995, 
and evidence has been received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in April 1990 includes VA and 
non-VA medical records, as well as written statements 
provided by the veteran and his representative.  This 
evidence cumulatively shows that the veteran is currently 
diagnosed with post-operative heart disease.  

The RO denied the claim in December 1995 because there was no 
competent evidence of record to relate the veteran's current 
disorder to service.  

The Board finds that the evidence received since the notice 
of decision in August 1990 bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's current heart disease developed as a result of 
service and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material and that the claim for service connection for heart 
disease must be reopened.  

Having reopened the claim, the Board finds that the evidence 
is sufficient to decide the claim without further 
development.  

II.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including cardiovascular disease, 
psychoses, and other organic diseases of the nervous system, 
are presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307(a)(3) 3.309(a).    

In this case, VA medical evidence dated since the 1980s shows 
that the veteran was diagnosed and treated for post-operative 
cardiovascular heart disease, an adjustment disorder, and 
generalized tonic seizures.  However, the Board notes that 
there is no evidence of these chronic diseases during service 
or within a year of discharge.  The service medical records 
show that in November 1955, the veteran was admitted for a 
"spell". According to the treatment note, the veteran had a 
history of these spells since entering the service. The 
spells would begin with difficulty breathing, chest pain, 
unconsciousness, and trembling. The examiner opined that it 
was doubtful that there was any physical cause for these 
attacks, with no serious psychopathology.

A week later, the veteran was diagnosed with a psychogenic 
cardiovascular reaction, acute, moderate, manifested by 
shortness of breath and chest pains, that developed during 
the line of duty. No incapacitation was noted for military 
duty. He was recommended to return to duty. In December 1955, 
the veteran was diagnosed with an acute schizophrenic 
reaction with predominant symptoms of hallucination, which 
developed during the line of duty.

A week later, the veteran's diagnosis was revised to a 
chronic, severe passive-aggressive reaction manifested by 
somatic complaints of chest pains and hyperventilation, which 
existed prior to service. It was recommended that the veteran 
return to duty and be referred to the Mental Hygiene Clinic 
for consideration of whether he could be rehabilitated, or 
failing this, recommend administrative separation. In 
addition, the repeated hospitalizations for these 
manifestations of immaturity reactions were unwarranted and 
he could be dept on duty status until he overcame the brief 
episodes.

The subsequent service medical records are negative for 
further treatment for this problem.  The November 1956 
separation examination is negative for findings of a 
cardiovascular, psychiatric, or seizure disorder. As a whole, 
the service records only provide evidence against his claim. 

Despite the veteran's contentions, there is no medical 
evidence of heart disease, an adjustment disorder, and 
generalized seizures until the late 1980s, many years after 
the veteran's separation from service in 1956.  Therefore, 
service connection may not be established based on chronicity 
in service or for disability first seen in service with 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  In addition, the presumption of 
in-service incurrence for cardiovascular disease, psychoses, 
or other organic diseases of the nervous system is not for 
application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307(a)(3) 3.309(a).  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current heart disorders and his period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Furthermore, according 
to various VA examination reports dated between August and 
September 2003, the examiners have medically determined that 
the veteran does not have a seizure disorder or psychiatric 
disorder that is related to the treatment documented in the 
veteran's service medical records.

In the August 2003 seizure examination report, the examiner 
noted that the veteran's claims file had been reviewed.  As 
to diagnosis, the examiner noted that the spells observed 
during the veteran's in-service hospitalization were 
consistent with "psychogenic cardiovascular reaction".  The 
examiner added that this diagnosis during service did not 
fulfill the diagnostic criteria of a true seizure disorder, 
and was compatible with the diagnosis of pseudoseizures or 
non epileptic attacks. The examiner provided further details 
on the report, in handwriting, that another VA physician had 
reported that the veteran's condition was acute and 
transitory leaving no baseline manifestations. Although the 
veteran may have been prescribed Dilantin, this medication 
could also be used to regulate the heart rhythm. The examiner 
concluded that the veteran did not currently have a diagnosed 
seizure disorder.  Such a finding only provides evidence 
against this claim. 

According to the September 2003 VA psychiatric examination 
report, the examiner opined that the veteran did not have a 
diagnosed mental disorder or schizophrenia.

The Board emphasizes that the veteran, as a lay person, is 
not competent to offer an opinion as to the etiology of his 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, his personal opinion 
that he had these claimed disorders during service or that it 
is otherwise related to service is not a sufficient basis for 
awarding service connection.  

This record offers no medical evidence at all that the 
veteran's claimed heart, psychiatric or seizure disorder was 
related to service.  To the extent the veteran's reported 
history may be suggested to refer to service, the Board 
emphasizes that a medical record that documents medical 
history provided by a veteran but does not provide additional 
enhancement or analysis is not competent medical evidence 
required to establish service connection.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Subsequent VA records offer no 
additional comment as to the etiology of the claimed 
disorders.  Absent such competent evidence of a nexus or 
current disorder, the claims must be denied.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for a cardiovascular, psychiatric, 
and seizure disorder.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  The Board finds that the service and post-service 
medical records provide much evidence against the veteran's 
claims. 

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claims in a 1995 
decision, prior to the enactment of VCAA.  Subsequent to the 
Board's 1999 Remand, the RO advised the veteran in letters 
dated in October 2003 of what information and evidence was 
needed to substantiate his claimed issues.  The letter also 
advised him of the information and evidence that should be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page four of the October 2003 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his claimed issues in italicized print:

It's your responsibility  to make sure that wee receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the October 2003 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
examination for each claimed issue in August and September 
2003.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection heart disease is granted.  

Service connection for heart disease is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a seizure disorder, claimed as 
epilepsy, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


